Name: 98/468/EC: Council Decision of 29 June 1998 concerning a request for exemption submitted by the Grand Duchy of Luxembourg pursuant to Article 8(2)(c) of Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers
 Type: Decision_ENTSCHEID
 Subject Matter: oil industry;  European Union law;  land transport;  organisation of transport;  Europe
 Date Published: 1998-07-24

 Avis juridique important|31998D046898/468/EC: Council Decision of 29 June 1998 concerning a request for exemption submitted by the Grand Duchy of Luxembourg pursuant to Article 8(2)(c) of Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers Official Journal L 208 , 24/07/1998 P. 0051 - 0052COUNCIL DECISION of 29 June 1998 concerning a request for exemption submitted by the Grand Duchy of Luxembourg pursuant to Article 8(2)(c) of Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (98/468/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), and in particular Article 8(2)(c) and Article 13(3) thereof,Whereas the request submitted by the Grand Duchy of Luxembourg on 6 November 1997, which reached the Commission on 10 November 1997, contained the information required by Article 8(2)(c) of the said Directive; whereas the request concerns the fuelling with compressed natural gas of a class M1 type of vehicle;Whereas the reasons given in the said request are well founded; whereas, according to them, such fuelling systems do not meet the requirements of the Directives concerned, in particular Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from spark-ignition engines of motor vehicles (2) and Council Directive 80/1268/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the fuel consumption of motor vehicles (3); whereas, however, the tests performed in accordance with the abovementioned Directives were conducted using both petrol and natural gas as fuel; whereas the relevant limit values were respected with both types of fuel, while recorded emissions of pollutants were lower with natural gas; whereas equivalent environmental protection is thus ensured;Whereas, in order to assure themselves of the safety of vehicles in service, Member States may periodically carry out leak-tightness tests at a pressure of at least the service pressure;Whereas the Directives concerned will be amended in order to permit the production of vehicles powered by compressed natural gas;Whereas the measure provided for by this Decision was submitted on 5 February 1998 to the Committee on Adaptation to Technical Progress set up by Article 12 of Directive 70/156/EEC for its opinion; whereas the outcome of the vote was such that no opinion was delivered,HAS ADOPTED THIS DECISION:Article 1 The request submitted by Luxembourg for an exemption concerning the production and placing on the market of a class M1 type of vehicle powered by compressed natural gas is hereby approved.Article 2 This Decision is addressed to the Grand Duchy of Luxembourg.Done at Luxembourg, 29 June 1998.For the CouncilThe PresidentR. COOK(1) OJ L 42, 23. 2. 1970, p. 1. Directive as last amended by Commission Directive 98/14/EC (OJ L 91, 25. 3. 1998, p. 1).(2) OJ L 76, 6. 4. 1970, p. 1. Directive as last amended by European Parliament and Council Directive 96/69/EC of 1 July 1996 (OJ L 282, 1. 11. 1996, p. 64).(3) OJ L 375, 31. 12. 1980, p. 36. Directive as last amended by Commission Directive 93/116/EC of 17 December 1993 (OJ L 329, 30. 12. 1993, p. 39).